DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
This Office action is in response to a Request for Continued Examination filed on 24 May 2021.  Claims 1, 8, and 15 are amended and claims 6 and 13 are cancelled. Claims 1-5, 7-12 and 14-20 are therefore pending and currently under consideration for patentability.

Double Patenting     
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,710,797.both sets of claims are in reference to an electronic commerce system for generating a first advertising email message addressed to the customer, the first email including a mailto hyperlink associated with an identifier of a product, transmitting the first email to the customer, receiving a second order email message from the customer in response to the selection of the hyperlink, the second email message identifying the customer and the product, and executing the order based on the received order message. The ‘797 patent does not teach authenticating the order email message based on the UUID and the information stored in the database, and performing the execution procedure on the condition that the order email message is authenticated. However, the Tam reference cited in this Office Action teaches these limitations not found in the ‘797 patent. 
Method claims 1-5, and 7, and medium claims 15-20, mirror the system claims 8-12 and 14, and therefore are also not patentably distinct.
16/577,951
US 9,710,797
Claim 8.  An e-commerce system that improves security of an e- commerce transaction using Simple Mail Transfer Protocol (SMTP), the e-commerce system comprising: a memory that stores a database of information, wherein the database includes an email address of a customer; a network interface; and a processor that is communicatively coupled to the memory and the network interface, 
wherein the processor is configured to: configure a mailto hyperlink that when activated generates an order email message that is addressed to an email address of the e-commerce system, 
associate a Universal Unique Identifier (UUID) with mailto hyperlink, wherein the UUID is included in the order email message, 
transmit, using the network interface, an advertising email message, to the email address of the customer via SMTP, wherein the advertising email message includes the mailto hyperlink, 

authenticate, using the memory, the order email message based on the UUID and the information stored in the database, and on a condition that the order email message is authenticated, perform an order execution procedure that places an order for a product identified in the advertising email message based on the order email message.
Claim 1.  An electronic commerce (e-commerce) system for communicating with a customer client device and a vendor client device, comprising:
an electronic payment gateway comprising:
a memory for hosting a database configured to store information that includes at least:
an identifier of a customer;
an email address of the customer; and
an identifier of a product offered by a vendor;
at least one processor configured to generate a first Simple Mail Transfer Protocol (SMTP) email message, the first SMTP email message for advertising at least one product, wherein the visible mailto link includes:
non visible information including a destination address field that includes an email address of the e-commerce system and a unique identifier associated with the product; and an email body field that includes the identifier of the customer and the identifier of the product; wherein the  selection by a customer on a customer client device, generate a second SMTP email message, that is addressed to the email address of the e-commerce system and includes the identifier of the customer and the unique identifier associated with the product; and
a network interface configured:
to transmit the first advertising SMTP email message from the e-commerce system to a customer client device; and
to receive the second SMTP email message from the customer client device;
wherein the second SMTP email message indicates an order by the customer for the product,
wherein the second SMTP email message is responsive to the customer selecting the visible mailto link using the customer client device,
wherein the second SMTP email message is addressed to the email address of the e-commerce system, and
wherein the body
of the second SMTP email message includes the identifier of the customer and the unique identifier the product; and
wherein the at least one processor and the network interface are further configured to perform an order execution procedure based on the received order email message, wherein the order execution procedure includes purchasing the product for the customer from the vendor client device.
Claim 9.  The e-commerce system of claim 8, wherein the order execution procedure includes: transmitting, by the processor, one or more messages to a payment processing
system using the network interface.
Claim 2.  The e-commerce system of claim 1, wherein the network interface is further configured to perform the order execution procedure by transmitting one or more messages to a payment processing system.
Claim 10.  The e-commerce system of claim 9, wherein:
the database stores credit card information of the customer;
the one or more messages include the credit card information of the customer; and
the payment processing system is a payment gateway that is operated by an acquiring financial institution.
Claim 3.  The e-commerce system of claim 2, wherein:
the database is further configured to store credit card information of the customer;
the one or more messages include the credit card information of the customer; and
the payment processing system is a payment gateway that is operated by an acquiring financial institution.
Claim 11.  The e-commerce system of claim 8, wherein the order execution procedure includes: transmitting, by the processor, one or more messages to an order fulfillment system using the network interface.
Claim 4.  The e-commerce system of claim 1, wherein the network interface is further configured to perform the order execution procedure by transmitting one or more messages to an order fulfillment system.
Claim 12.  The e-commerce system of claim 8, wherein on a condition that the order email message is not authenticated, the processor is further configured to perform an order confirmation procedure.
Claim 5.  The e-commerce system of claim 1, wherein:
the at least one processor is further configured to determine, in response to the second SMTP email message, whether an order confirmation procedure should be performed; and
the at least one processor and the network interface are further configured to perform the second confirmation procedure in response to a determination that the order confirmation procedure should be performed.
Claim 14.  The e-commerce system of claim 12, wherein the order confirmation procedure includes:
transmitting, by the processor using the network interface via SMTP, a confirmation email message that solicits the customer to confirm the order email message, wherein the confirmation email message is addressed to the email address of the 
a second destination address field that indicates the email address of the e-commerce system; and
a second body field that indicates a second email body that includes an order identifier associated with the order email message;
receiving, by the processor using the network interface, a confirmation
response email message in response to the confirmation email message via SMTP,
wherein the confirmation response email message is addressed to the email address
of the e-commerce system, and a body of the confirmation response email message
includes the order identifier and response information that indicates whether the
order is confirmed or canceled; and
performing, by the processor, the order execution procedure when the response information indicates that the order is confirmed.
Claim 7.  The e-commerce system of claim 5, wherein:
the at least one processor is further configured to generate a confirmation SMTP email message, wherein the confirmation SMTP email message includes text that solicits the customer to confirm the second SMTP email message,
 message includes a second mailto link, wherein the second mailto link includes:
a second destination address field that indicates the email address of the e-commerce system; and
a second body field that indicates a second email body that includes an order identifier associated with the second SMTP email message;
the network interface is further configured:
to transmit the confirmation SMTP email message; and
to receive a confirmation response SMTP email message,
wherein the confirmation response SMTP email message is responsive to the confirmation email message,
wherein the confirmation response SMTP email message is addressed to the email address of the e-commerce system, and
wherein a body of the confirmation response SMTP email message includes the order identifier and
the at least one processor is further configured to determine whether the order execution procedure should be performed based on the information that indicates whether the order is confirmed or canceled.


Claims 1-5, 7-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7 of U.S. Patent No. 10,438,182. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are in reference to an electronic commerce system for generating a first advertising email message addressed to the customer, the first email including a mailto link associated with a unique identifier, transmitting the first email to the customer, receiving a second order email message from the customer in response to the selection of the link, the second email message identifying the product, and executing the order based on the received order message. The ‘182 patent does not teach authenticating the order email message based on the UUID and the information stored in the database, and performing the execution procedure on the condition that the order email message is authenticated. However, the Tam reference cited in this Office Action teaches these limitations not found in the ‘797 patent.
Method claims 1-5, and 7, and medium claims 15-20, mirror the system claims 8-12 and 14, and therefore are also not patentably distinct.

16/577,951
US 10,438,182
Claim 8.  An e-commerce system that improves security of an e- commerce transaction using Simple Mail Transfer Protocol (SMTP), the e-commerce system comprising: a memory that stores a database of information, wherein the database includes an email address of a customer; a network interface; and a processor that is communicatively coupled to the memory and the network interface, 
wherein the processor is configured to: configure a mailto hyperlink that when activated generates an order email message that is addressed to an email address of the e-commerce system, 
associate a Universal Unique Identifier (UUID) with mailto hyperlink, wherein the UUID is included in the order email message, 
transmit, using the network interface, an advertising email message, to the email address of the customer via SMTP, wherein the advertising email message includes the mailto hyperlink, 
receive, using the network interface, the order email message via SMTP, wherein the order email 
authenticate, using the memory, the order email message based on the UUID and the information stored in the database, and 
on a condition that the order email message is authenticated, perform an order execution procedure that places an order for a product identified in the advertising email message based on the order email message.
Claim 1.  
A system for facilitating payments from a customer client device to a vendor client device, comprising a payment gateway and a network interface:
the electronic payment gateway comprising:
a memory storing a database of information that includes at least:
an identifier of a customer;
an email address of the customer; and
an identifier of a product offered by a vendor;
a processor configured to generate a first Simple Mail Transfer Protocol (SMTP) email message, the first SMTP email message being addressed to the email address of the customer and includes a visible SMTP mailto link associated with the at least one product, wherein the visible mailto link includes non-visible information including an email address of the system, a unique identifier associated with the product, and the identifier of the customer; wherein the visible mailto link is configured to, upon selection by a customer on a customer client device, generate a second SMTP email message, that is addressed to the email the identifier of the customer and the unique identifier associated with the product; and
a network interface configured:
to transmit the first advertising SMTP email message from the e-commerce system to a customer client device; and
to receive the second SMTP email message from the customer client device;
wherein the second SMTP email message indicates an order by the customer for the product, is responsive to the customer selecting the visible mailto link using the customer client device, is addressed to the email address of the e-commerce system, and includes the identifier of the customer and the unique identifier the product; and
the processor and the network interface are further configured to perform an order execution procedure based on the received second SMTP email message, wherein the order execution procedure includes purchasing the product for the customer from the vendor client device.
Claim 9.  The e-commerce system of claim 8, wherein the order execution procedure includes: transmitting, by the processor, one or more messages to a payment processing system using the network interface.
Claim 2.  The e-commerce system of claim 1, wherein the network interface is further configured to perform the order execution procedure by transmitting one or more messages to a payment processing system.
Claim 10.  The e-commerce system of claim 9, wherein:
the database stores credit card information of the customer;
the one or more messages include the credit card information of the customer; and
the payment processing system is a payment gateway that is operated by an acquiring financial institution.
Claim 3.  The e-commerce system of claim 2, wherein:
the database is further configured to store credit card information of the customer; and the payment processing system is a payment gateway that is operated by a financial institution.

Claim 11.  The e-commerce system of claim 8, wherein the order execution procedure includes: transmitting, by the processor, one or more messages to an order fulfillment system using the network interface.
Claim 4.  The e-commerce system of claim 1, wherein the network interface is further configured to perform the order execution procedure by communicating with an order fulfillment system.
Claim 12.  The e-commerce system of claim 8, wherein on a condition that the order email message is not authenticated, the processor is further configured to perform an order confirmation procedure.
Claim 5.  The e-commerce system of claim 21, wherein:
the processor is further configured to determine, in response to the second SMTP email message, whether an order confirmation procedure should be performed; and the processor and the network interface are further configured to perform the order confirmation procedure in response to a determination that the order confirmation procedure should be performed.
Claim 14.  The e-commerce system of claim 12, wherein the order confirmation procedure includes:
transmitting, by the processor using the network interface via SMTP, a confirmation email message that solicits the customer to confirm the order email message, wherein the confirmation email message is addressed to the email address of the customer, and includes a second mailto hyperlink, wherein the second mailto hyperlink includes:
a second destination address field that indicates the email address of the e-commerce system; and
a second body field that indicates a second email body that includes an order identifier associated with the order email message;

response email message in response to the confirmation email message via SMTP,
wherein the confirmation response email message is addressed to the email address
of the e-commerce system, and a body of the confirmation response email message
includes the order identifier and response information that indicates whether the
order is confirmed or canceled; and performing, by the processor, the order execution procedure when the response information indicates that the order is confirmed.
Claim 7.  The e-commerce system of claim 5, wherein:
the processor is further configured to generate a confirmation SMTP email message, wherein the confirmation SMTP email message requests the customer to confirm the second SMTP email message,
wherein the confirmation SMTP email message is addressed to the email address of the customer, and 
wherein the confirmation email message includes a second mailto link which includes
the email address of the e-commerce system; and
an order identifier associated with the second SMTP email message;
the network interface is further configured:

to receive a confirmation response SMTP email message,
wherein the confirmation response SMTP email message is responsive to the confirmation email message, is addressed to the email address of the e-commerce system, and
includes the order identifier and information that indicates whether the order is confirmed or canceled; and
the processor is further configured to determine whether the order execution procedure should be performed based on whether the order is confirmed or canceled.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 11-12, 15-16, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fortenberry et al. U.S. Patent 6,101,485 (hereinafter Fortenberry) in view of Tam et al. U.S. Patent Application Publication 2002/0147690 A1 (hereinafter Tam).

Regarding claims 1, 8, and 15, Fortenberry teaches a method (col.2:22-30), an e-commerce system (col.6:13-17); and a non-transitory computer-readable storage medium having processor-executable instructions stored thereon which, that when executed by a processor of an e-commerce system, cause the processor to perform a method that improves security of an e-commerce transaction by using Simple Mail Transfer Protocol (SMTP), the method comprising (col.6:13-17):
configuring, by a processor of an e-commerce system, a mailto hyperlink that when activated generates an order email message that is addressed to an email address of the e-commerce system; (col. 2:24-32, the shopper activatable link back to the e-commerce site transmits a second e-mail message including the shopper's choice to purchase the at least one product.)
storing, by the processor, information in a database, wherein the information includes an email address of a customer; (col.4:14-19, shoppers submit registration data to be stored by the system in order to receive the e-flyers. The system has the e-mail addresses in order to send the e-flyers to the shoppers. The shoppers also have a user id that can be used to log in to an e-commerce site.); 
transmitting, by the processor, an advertising email message to the email address of the customer via SMTP (col.4:38-41, e-mail provides a common mechanism for e-flyer distribution via mail serves such as SMTP, POP3 and the like), wherein the advertising email message includes the mailto hyperlink (col. 2:24-29, the first e-mail message includes a shopper activatable link that transmits a second e-mail message);
receiving, by the processor, the order email message via SMTP, wherein the order email message is received in response to activation of the mailto hyperlink and is received from the email address of the customer (col. 4:39-41. SMTP is a common protocol for distributing e-mail messages. Col.5:60-65, a GUI is advantageously provided with an activatable icon for initiating a data transmission back to the e-commerce site, for example a second e-mail message, including information representing purchase data entered by the shopper. Col.5:15-20, the e-flyer is created based on information stored in the shopper database. The recipient customer is identified so that credit and delivery confirmation is already available and need not be provided. Col.5:53-57, the recipient of the e-flyer is identified, and can order products without logging in to an e-commerce site.).
Fortenberry does not explicitly teach 
associating, by a processor of an e-commerce system, a Universal Unique Identifier (UUID) with the mailto hyperlink, wherein the UUID is included in the order email message; 
authenticating, by the processor, the order email message based on the UUID and the information stored in the database;
and on a condition that the order email message is authenticated, performing, by the processor, an order execution procedure that places an order for a product identified in the advertising email message based on the order email message
However, Tam teaches 
associating, by a processor of an e-commerce system, a Universal Unique Identifier (UUID) with the mailto hyperlink, wherein the UUID is included in the order email message (Para. 0021-0022, teaches an online shopping method using a transaction identifier.  In one embodiment, sending the transaction identifier includes generating and sending an advertisement or an offer to sell to the buyer. The advertisement contains the transaction identifier, and the buyer returns the transaction identifier to make a purchase. Para. 0027, a buyer may simply click on a displayed hyperlink in the message to make the purchase. In one variant a transaction identifier is hidden although in fact transmitted when the hyperlink or 
authenticating, by the processor, the order email message based on the UUID and the information stored in the database (Para. 0073, in action 916, provider 802 verifies the identity of buyer 102 by validating password 108. Server 816 can validate the password by cross-referencing the transaction identifier and the password stored in database 826.)
and on a condition that the order email message is authenticated, performing, by the processor, an order execution procedure that places an order for a product identified in the advertising email message based on the order email message (Para. 0074, in action 920, provider 802 sends fulfillment information 806 associated to the received transaction identifier to seller 104 via, for example, electronic data interchange (EDI). In one implementation, server 816 determines fulfillment information 806 by querying database 826 using the received transaction identifier. Para. 0061.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Fortenberry to include associating, by a processor of an e-commerce system, a Universal Unique Identifier (UUID) with the mailto hyperlink, wherein the UUID is included in the order email message; authenticating, by the processor, the order email message based on the UUID and the information stored in the database; and on a condition that the order email message is authenticated, performing, by the processor, an order execution procedure that places an order for a product identified in the advertising email message based on the order email message, as taught by Tam, in order for the e-flyer to contain control features such as a customer service link, that link the shopper directly to the e-commerce site  (Fortenberry, col.3:49-54).

Regarding claims 2, 9, and 16, the combination of Fortenberry and Tam teaches all of the limitations of claims 1, 8, and 15 above; Fortenberry does not explicitly teach wherein the order execution procedure includes: transmitting, by the processor, one or more messages to a payment processing system.
However, Tam teaches wherein the order execution procedure includes: transmitting, by the processor, one or more messages to a payment processing system (para. 0074, in action 918, provider 802 receives a payment 113 for the purchase of product 114 by debiting the credit card account of buyer 102).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Fortenberry and Tam to include wherein the order execution procedure includes: transmitting, by the processor, one or more messages to a payment processing system, as taught by Tam, in order for the shopper to perform a transaction with the e-flyer (Fortenberry, col.4:60-61).
Regarding claims 4, 11, and 18, the combination of Fortenberry and Tam teaches all of the limitations of claims 1, 8, and 15 above, Fortenberry further teaches wherein the order execution procedure includes: transmitting, by the processor, one or more messages to an order fulfillment system. (col. 5:20-22, the order is automatically transmitted back to the e-commerce site for accounting and fulfillment of the order.)

Claims 5, 12, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fortenberry in view of Tam and further in view of Schiavone et al. U.S. Patent Application Publication 2002/0120581 A1 (hereinafter Schiavone).
Regarding claims 5, 12, and 19, the combination of Fortenberry and Tam teaches all of the limitations of claims 1, 8, and 15 above; the combination does not explicitly teach further comprising: on a condition that the sender is not authenticated as the customer, performing an order confirmation procedure.
However, Schiavone teaches further comprising: on a condition that the sender is not authenticated as the customer, performing an order confirmation procedure (para. 0019, an identity verification or anti-fraud measure may be required in order for the transaction to be completed). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Fortenberry and Tam to include further comprising: on a condition that the sender is not authenticated as the customer, performing an order confirmation procedure, as taught by Schiavone, in order for the shopper to perform a transaction with the e-flyer (Fortenberry, col.4:60-61).

Claims 3, 10, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fortenberry in view of Tam in view of Schiavone and further in view of O'Leary et al. U.S. Patent Application Publication 2011/0246362 A1 (hereinafter O'Leary).
Regarding claims 3, 10, and 17, the combination of Fortenberry and Tam teaches all of the limitations of claims 2, 9, and 16 above; Fortenberry does not explicitly teach further comprising: storing, by the processor, credit card information of the customer in the database: wherein the one or more messages include the credit card information of the customer, and wherein the payment processing system is a payment gateway that is operated by an acquiring financial institution.
However, Schiavone teaches further comprising: storing, by the processor, credit card information of the customer in the database: wherein the one or more messages include the credit card information of the customer. (Para. 0021, the rule may be used by an intermediary's or the sender's communications device to identify at least some of the required data. Para. 0025, the recipient profile data store may store the recipient's name, address, telephone number, primary bank account 
O'Leary also teaches wherein the payment processing system is a payment gateway that is operated by an acquiring financial institution (para. 0016, FIG. 1 depicts the conventional debit/credit transaction model. The retailer uses the information from the consumer and submits the proposed transaction to its bank or merchant acquirer via the Electronic Funds Transfer (EFT) system for approval. The merchant's bank then contacts the issuer bank which issued the debit/credit card to the consumer. The issuer either approves or rejects the proposed transaction, and this approval or denial is transmitted from the issuer bank back to the merchant bank which then informs the web retailer of the approval or denial. If the charge to the debit/credit card was approved, the transaction is completed by the web retailer.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Fortenberry and Tam to include further comprising: storing, by the processor, credit card information of the customer in the database: wherein the one or more messages include the credit card information of the customer, and wherein the payment processing system is a payment gateway that is operated by an acquiring financial institution, as taught by Schiavone and O'Leary, in order for the shopper to perform a transaction with the e-flyer (Fortenberry, col.4:60-61) .

Allowable Subject Matter
Claims 7, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior art of Rowe et al. (US 2006/0224729) teaches a referral-tracking 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments, see pages 14-20, filed 24 May 2021, with respect to the rejection(s) of claim(s) 1-5, 7-12, and 14-20 under U.S.C. § 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fortenberry, in view of Tam. Applicant’s specification, para. 0042, teaches that the security module 109 generates a plurality of Universal Unique Identifiers (UUIDs), and that a UUID is an identifier standard used in software construction. The claim language only teaches that the UUID is included in the order email message and is used for authenticating the order email message. The Tam reference also teaches a unique transaction identifier included in an order message that can be sent via email and used to verify a transaction.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450. The examiner can normally be reached Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682